Case: 18-30489   Document: 00514657445   Page: 1   Date Filed: 09/26/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                    Fifth Circuit

                                                                       FILED
                                                                  September 26, 2018
                                No. 18-30489
                              Summary Calendar                      Lyle W. Cayce
                                                                         Clerk


In re: In the Matter of TK Boat Rentals, L.L.C., As Owner and Operator of
the V/V MISS IDA, For Exoneration From or Limitation of Liability

--------------------

TK BOAT RENTALS, L.L.C.,

             Petitioner

v.

AGCS MARINE INSURANCE COMPANY,

             Respondent

v.

TRACY L. EDWARDS; CHARLES N. SIRIA, also known as Nick,

             Claimants - Appellants

v.

EXTREME FISHING, L.L.C.; TROY WETZEL, doing business as Louisiana
Offshore Fishing Charters,

             Claimants - Appellees

--------------------

TRACY L. EDWARDS; CHARLES N. SIRIA, also known as Nick,

             Plaintiffs - Appellants
     Case: 18-30489      Document: 00514657445         Page: 2    Date Filed: 09/26/2018



                                      No. 18-30489
v.

EXTREME FISHING, L.L.C.; TROY WETZEL, doing business as Louisiana
Offshore Fishing Charters,

              Defendants - Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CV-1545
                             USDC No. 2:17-CV-2446


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The court has carefully reviewed this case in light of the briefs, district
court ruling, and the record. Having done so, we find no reversible error of fact
or law and affirm for the reasons articulated by the district court.
                                                                           AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2